       Case 1:19-cv-04803-LMM Document 16 Filed 11/20/19 Page 1 of 28




                IN THE UNITED STATES DISTRICT COURT
               FOR THE NORTHERN DISTRICT OF GEORGIA
                         ATLANTA DIVISION
AUDENZIO AIUTO, NATHANIEL
PALMER, and CHENZERIA WRIGHT,
on behalf of themselves and all others
similarly situated,
                Plaintiffs,
                                            Civil Action No. 1:19-cv-04803-LMM
      v.
PUBLIX SUPER MARKETS, INC.,
                Defendant.


                  DEFENDANT’S ANSWER AND DEFENSES
                   TO COLLECTIVE ACTION COMPLAINT


      Defendant Publix Super Markets, Inc. answers Plaintiffs’ Collective Action

Complaint and sets forth its affirmative and other defenses as follows:

                              NATURE OF THE ACTION

COMPLAINT ¶ 1:

       This action seeks to recover unpaid overtime compensation under the
Fair Labor Standards Act (“FLSA”) for Plaintiffs and other current and former
employees who worked as Meat Managers (as a “Meat Manager”), Deli Managers
(as a “Deli Manager”), and/or Bakery Managers (as a “Bakery Manager”)
(collectively the “Department Manager” or “DM” positions at issue) paid by
Defendant as overtime exempt at any of Defendant’s locations, who worked more
than 40 hours as a DM in any workweek for which workweek the DM was paid
on a pay date within the period beginning three years preceding the filing date of
this Complaint and ending on the date of the regular pay period for the workweek
that included the effective date of Defendant’s reclassification of the DM positions
to hourly-paid non-exempt, which upon information and belief became effective
       Case 1:19-cv-04803-LMM Document 16 Filed 11/20/19 Page 2 of 28




beginning in April, 2019 (the “relevant period”), who elect to opt into this action
pursuant to 29 U.S.C. § 216(b) of the FLSA.

ANSWER:

      Defendant admits that Plaintiffs purport to bring a collective action under

the FLSA to recover overtime compensation. Defendant denies any wrongdoing

whatsoever, and denies that this case is suitable for collective treatment.

Defendant also denies that it misclassified any of the positions described in

Paragraph 1, or that those positions were wrongly deprived of overtime wages.

Defendant denies any remaining allegations in Paragraph 1 of the Complaint.

                                 THE PARTIES

COMPLAINT ¶ 2:

      Plaintiffs are residents of Georgia who worked in one or more workweeks
for Publix as DMs within this judicial district for which they were paid by
Defendant as exempt from the overtime laws within the relevant period.

ANSWER:

      Defendant lacks knowledge or information sufficient to form a belief about

Plaintiffs’ residencies. Defendant admits that Plaintiffs worked at various times

and locations in this district for Publix as DMs. Defendant also admits that when

it classified them as exempt under the FLSA it paid Plaintiffs a fixed,

predetermined salary intended to cover all hours worked each week. Defendant

denies any remaining allegations in Paragraph 2.




                                        2
       Case 1:19-cv-04803-LMM Document 16 Filed 11/20/19 Page 3 of 28




COMPLAINT ¶ 3:

       According to its corporate filings with the Georgia Secretary of State, Publix
Super Markets, Inc. (“Defendant”) is registered to transact business in Georgia and
may be served with process on its registered agent, Corporate Creations Network
Inc., 2985 Gordy Parkway, 1st Floor, Marietta, GA 30066 (Cobb County), located
within this judicial district.

ANSWER:

      Defendant admits the allegations in Paragraph 3 of the Complaint.

COMPLAINT ¶ 4:

      Defendant owns or operates approximately 1,230 or more locations in
Alabama, Florida, Georgia, North Carolina, South Carolina, Tennessee, and
Virginia.

ANSWER:

      Defendant admits the allegations in Paragraph 4 of the Complaint.

COMPLAINT ¶ 5:

       Plaintiff Audenzio Aiuto (“Aiuto”) worked for Defendant as a Deli Manager
in one or more workweeks within this judicial district and this division during the
relevant period until April, 2019, most recently as Deli Manager through
April, 2019 at Store 1178 in Gwinnett County.

ANSWER:

      Defendant admits the allegations in Paragraph 5 of the Complaint.

COMPLAINT ¶ 6:

       Plaintiff Nathaniel Palmer (“Palmer”) worked for Defendant as a
Meat Manager in one or more workweeks within this judicial district and this
division during the relevant period until approximately August, 2017, most
recently as Meat Manager in the Atlanta metropolitan area.




                                         3
       Case 1:19-cv-04803-LMM Document 16 Filed 11/20/19 Page 4 of 28




ANSWER:

      Defendant admits the allegations in Paragraph 6 of the Complaint.

COMPLAINT ¶ 7:

       Plaintiff Chenzeria Wright (“Wright”) worked for Defendant as a
Bakery Manager in one or more workweeks within this judicial district and this
division during the relevant period, including as a Bakery Manager at the
1250 W. Paces Ferry Road location for more than the last three years.

ANSWER:

      Defendant admits the allegations in Paragraph 7 of the Complaint.

COMPLAINT ¶ 8:

      Plaintiffs frequently worked over 40 hours as DMs in one or more
workweeks during the relevant period, and received one or more payments on the
regularly scheduled pay dates for such workweeks within the relevant period that
did not contain overtime premiums.

ANSWER:

      Defendants admit that Plaintiffs worked over 40 hours as Department

Managers in some workweeks. Defendant denies the remaining allegations in

Paragraph 8.

COMPLAINT ¶ 9:

      Plaintiffs are covered employees under the FLSA.

ANSWER:

      The allegations in Paragraph 9 of the Complaint constitute legal conclusions

to which no response is required. To the extent a response is required, Defendant




                                        4
       Case 1:19-cv-04803-LMM Document 16 Filed 11/20/19 Page 5 of 28




admits that Plaintiffs were Defendant’s employees.         Defendant denies any

remaining allegations in Paragraph 9 of the Complaint.

COMPLAINT ¶ 10:

      Defendant was Plaintiffs’ employer under the FLSA.

ANSWER:

      Defendant admits that Plaintiffs at various times worked as Defendant’s

employees. Defendant denies any remaining allegations in Paragraph 10 of the

Complaint.

                           JURISDICTION & VENUE

COMPLAINT ¶ 11:

      This Court has jurisdiction over Plaintiffs’ FLSA claims pursuant to
29 U.S.C. § 216(b) and 28 U.S.C. § 1331.

ANSWER:

      The allegations in Paragraph 11 of the Complaint constitute legal

conclusions to which no response is required. To the extent a response is required,

Defendant admits that this Court has jurisdiction over Plaintiffs’ claims.

Defendant denies any remaining allegations in Paragraph 11 of the Complaint.

COMPLAINT ¶ 12:

      Venue is proper in this judicial district under 28 U.S.C. § 1391 because
Defendant operates locations in this judicial district, Plaintiffs worked as DMs for
and received pay from Defendant in this judicial district, and a substantial part of
the events giving rise to the claim herein occurred in this judicial district.



                                         5
       Case 1:19-cv-04803-LMM Document 16 Filed 11/20/19 Page 6 of 28




ANSWER:

      The allegations in Paragraph 12 of the Complaint constitute legal

conclusions to which no response is required. To the extent a response is required,

Defendant admits that it operates locations in this District, and that Plaintiffs

worked as Department Managers in this District. Defendant denies any remaining

allegations in Paragraph 12 of the Complaint.

COMPLAINT ¶ 13:

      Defendant is subject to personal jurisdiction in this district.

ANSWER:

      Defendant admits that as to the current named Plaintiffs’ claims this Court

has personal jurisdiction over Defendant.        Defendant denies any remaining

allegations in Paragraph 13 of the Complaint.

                FLSA COLLECTIVE ACTION ALLEGATIONS

COMPLAINT ¶ 14:

       Pursuant to 29 U.S.C. § 216(b), Plaintiffs seeks to prosecute their FLSA
claims individually and as a collective action on behalf of all persons who are or
were formerly employed by Defendant as Meat Managers, Deli Managers, and/or
Bakery Managers at any time during the relevant period at any of Defendant’s
locations for which they were paid by Defendant as overtime exempt
(the “Potential Collective Action Members”).




                                          6
       Case 1:19-cv-04803-LMM Document 16 Filed 11/20/19 Page 7 of 28




ANSWER:

      Defendant admits that Plaintiffs purport to bring this FLSA case on their

own behalf and on behalf of a proposed collective.          Defendant denies that

collective action treatment is appropriate, and denies any remaining allegations in

Paragraph 14 of the Complaint.

COMPLAINT ¶ 15:

     Defendant is liable under the FLSA for, inter alia, failing to properly
compensate Plaintiffs and the other DMs.

ANSWER:

      Defendant denies the allegations in Paragraph 15 of the Complaint.

COMPLAINT ¶ 16:

       There are many similarly situated current and former DMs who have not
been paid overtime premiums for hours worked over 40 in a workweek in
violation of the FLSA and who would benefit from the issuance of a court-
supervised notice of this lawsuit and the opportunity to join it. Thus, notice should
be sent to the Potential Collective Action Members pursuant to 29 U.S.C. § 216(b).

ANSWER:

      Defendant denies the allegations in Paragraph 16 of the Complaint.

COMPLAINT ¶ 17:

      The similarly situated Potential Collective Action Members are known to
Defendant, are readily-identifiable, and can be located through Defendant’s
records.

ANSWER:

      Defendant denies the allegations in Paragraph 17 of the Complaint.


                                         7
       Case 1:19-cv-04803-LMM Document 16 Filed 11/20/19 Page 8 of 28




                            STATEMENT OF FACTS

COMPLAINT ¶ 1:1

      Defendant employed Plaintiffs and the Potential Collective Action Members
as DMs in one or more work weeks for which Defendant issued payments on the
regularly scheduled pay dates for such workweeks within the relevant period that
did not contain overtime premiums.

ANSWER:

      Defendant admits that it employed Plaintiffs as Department Managers.

Defendant denies any remaining allegations in Statement of Facts Paragraph 1.

COMPLAINT ¶ 2:

      Defendant internally classified and paid all of its Meat Managers,
Deli Managers, and Bakery Managers as overtime exempt throughout the relevant
period.

ANSWER:

      Defendant admits that, during the relevant period, it classified Meat, Deli,

and Bakery Department Managers as exempt under the FLSA. Defendant denies

any remaining allegations in Statement of Facts Paragraph 2.

COMPLAINT ¶ 3:

        Defendant maintained control, oversight, and discretion over the operation
of all of its locations, including its employment practices with respect to the DMs.




1 The Complaint contains 17 paragraphs before the “Statement of Facts,” at which
point the paragraph numbering resets to 1. This Answer follows that convention
rather than continuing forward from 17.


                                         8
       Case 1:19-cv-04803-LMM Document 16 Filed 11/20/19 Page 9 of 28




ANSWER:

      Defendant admits that it owns or operates each Publix location. Defendant

denies the remaining allegations in Statement of Facts Paragraph 3.

COMPLAINT ¶ 4:

     Plaintiffs’ and the DMs’ work was performed in the normal course of
Defendant’s business and was integrated into it.

ANSWER:

      Defendant denies the allegations in Statement of Facts Paragraph 4.

COMPLAINT ¶ 5:

      Consistent with the Defendant’s policy, pattern and/or practice, Plaintiffs
and DMs worked over 40 hours in one or more workweeks, but Plaintiffs and
DMs did not receive overtime premiums on one or more regularly scheduled pay
dates within the relevant period for hours worked as DMs in excess of 40 in those
workweeks.

ANSWER:

      Defendant denies the allegations in Statement of Facts Paragraph 5.

COMPLAINT ¶ 6:

      All of the work that the Plaintiffs and the DMs performed was assigned by
Defendant, and/or Defendant was aware of all of the work that they have
performed.

ANSWER:

      Defendant denies the allegations in Statement of Facts Paragraph 6.




                                        9
      Case 1:19-cv-04803-LMM Document 16 Filed 11/20/19 Page 10 of 28




COMPLAINT ¶ 7:

      The work that Plaintiffs and the DMs performed as part of their primary
duty required manual labor and no capital investment.

ANSWER:

      Defendant denies the allegations in Statement of Facts Paragraph 7.

COMPLAINT ¶ 8:

     The work that Plaintiffs and the DMs performed as part of their primary
duty did not include managerial responsibilities or the exercise of meaningful
independent judgment and discretion.

ANSWER:

      Defendant denies the allegations in Statement of Facts Paragraph 8.

COMPLAINT ¶ 9:

     Regardless of the location at which they worked, Plaintiffs’ and the
DMs’ primary job duties included preparing and stocking food, servicing
customers, and cleaning, among other non-exempt duties.

ANSWER:

      Defendant denies the allegations in Statement of Facts Paragraph 9.

COMPLAINT ¶ 10:

     Regardless of the location at which they worked, Plaintiffs’ and the
DMs’ primary job duties did not include:

      a.    hiring;

      b.    firing;

      c.    disciplining other employees;

      d.    determining allotted labor hours for scheduling;



                                       10
      Case 1:19-cv-04803-LMM Document 16 Filed 11/20/19 Page 11 of 28




      e.    supervising and delegating; or

      f.    exercising meaningful independent judgment and discretion.

ANSWER:

      Defendant denies the allegations in Statement of Facts Paragraph 10.

COMPLAINT ¶ 11:

      Plaintiffs’ and the DMs’ primary duties included duties that were manual
in nature, not performed in an office.

ANSWER:

      Defendant admits that some of Plaintiffs’ duties involved manual labor.

Defendant denies the remaining allegations in Statement of Facts Paragraph 11.

COMPLAINT ¶ 12:

      The performance of manual labor, food and product preparation, and
customer service duties occupied the majority of Plaintiffs’ and the DMs’ working
hours.

ANSWER:

      Defendant denies the allegations in Statement of Facts Paragraph 12.

COMPLAINT ¶ 13:

       Pursuant to a centralized, company-wide policy, pattern and/or practice,
Defendant internally classified, and paid, all of its DM positions as exempt from
the maximum hour overtime compensation requirements of the FLSA, throughout
the relevant period.




                                       11
      Case 1:19-cv-04803-LMM Document 16 Filed 11/20/19 Page 12 of 28




ANSWER:

      Defendant admits that it classified DMs as exempt during the relevant

period but denies the remaining allegations in Statement of Facts Paragraph 13.

COMPLAINT ¶ 14:

      Upon information and belief, Defendant did not perform a person-by-
person analysis of the DMs’ job duties when making the decision to classify the
DMs company-wide as exempt from the overtime provisions of the FLSA prior to
the beginning of the relevant period.

ANSWER:

      Defendant admits that it classified DMs as exempt during the relevant

period because of the duties performed and intended to be performed by each

individual in the roles. Defendant admits further that each such individual was

trained to perform the duties necessary to his or her respective role, based on his

or her particular skills, proficiencies, and level of experience, and each was

evaluated individually based on his or her performance of them. Defendant

denies the remaining allegations in Statement of Facts Paragraph 14.

COMPLAINT ¶ 15:

       Upon information and belief, Defendant did not perform a person-by-
person analysis of the DMs’ job duties regarding its classification of the
DMs company-wide as exempt from the overtime provisions of the FLSA during
the relevant period.




                                        12
      Case 1:19-cv-04803-LMM Document 16 Filed 11/20/19 Page 13 of 28




ANSWER:

      Defendant admits that it classified DMs as exempt during the relevant

period because of the duties performed and intended to be performed by each

individual in the roles. Defendant admits further that each such individual was

trained to perform the duties necessary to his or her respective role, based on his

or her particular skills, proficiencies, and level of experience, and each was

evaluated individually based on his or her performance of them. Defendant

denies the remaining allegations in Statement of Facts Paragraph 15.

COMPLAINT ¶ 16:

       Upon information and belief, Defendant did not perform a person-by-
person analysis of the DMs’ job duties when making the decision to reclassify the
DMs company-wide as non-exempt from the overtime provisions of the FLSA
effective approximately April, 2019.

ANSWER:

      Defendant admits that its decision to classify DMs as non-exempt was based

on a multitude of factors and data, which included (but was not limited to) an

analysis of the duties performed, hours worked, and preferences of individuals

and groups of individuals who worked in the DM roles. Defendant denies the

remaining allegations in Statement of Facts Paragraph 16.

COMPLAINT ¶ 17:

     Upon information and belief, Defendant made the decision to classify all
DMs company-wide as exempt from the overtime provisions of the FLSA prior to


                                        13
       Case 1:19-cv-04803-LMM Document 16 Filed 11/20/19 Page 14 of 28




the beginning of the relevant period regardless of store size, location, sales volume,
or other individual factors.

ANSWER:

      Defendant denies the allegations in Statement of Facts Paragraph 17.

COMPLAINT ¶ 18:

      Upon information and belief, Defendant retained its classification of all
DMs company-wide as exempt from the overtime provisions of the FLSA during
the relevant period regardless of store size, location, sales volume, or other
individual factors.

ANSWER:

      Defendant denies the allegations in Statement of Facts Paragraph 18.

COMPLAINT ¶ 19:

       Upon information and belief, Defendant made the decision to reclassify all
DMs company-wide as non-exempt from the overtime provisions of the FLSA
effective approximately April, 2019, regardless of store size, location, sales
volume, or other individual factors.

ANSWER:

      Defendant denies the allegations in Statement of Facts Paragraph 19.

COMPLAINT ¶ 20:

       Defendant’s conduct alleged herein was willful and/or in reckless disregard
of the applicable wage and hour laws and was undertaken pursuant to
Defendant’s centralized, company-wide policy, pattern, and/or practice of
attempting to minimize labor costs by not paying overtime premiums to its DMs.
Defendant knew that DMs were not performing work that complied with any
FLSA exemption and it acted willfully or recklessly in failing to classify Plaintiffs
in their DM positions and other DMs as non-exempt employees.




                                         14
      Case 1:19-cv-04803-LMM Document 16 Filed 11/20/19 Page 15 of 28




ANSWER:

      Defendant denies the allegations in Statement of Facts Paragraph 20.

COMPLAINT ¶ 21:

     During the relevant period, Defendant was aware or should have been
aware, through its management-level employees, that Plaintiffs in their
DM positions and DMs were primarily performing non-exempt duties.

ANSWER:

      Defendant denies the allegations in Statement of Facts Paragraph 21.

COMPLAINT ¶ 22:

       During the relevant period, Defendant knew or recklessly disregarded the
fact that the FLSA required it to pay employees primarily performing non-exempt
duties an overtime premium for hours worked in excess of 40 per workweek.

ANSWER:

      Defendant denies the allegations in Statement of Facts Paragraph 22.

COMPLAINT ¶ 23:

      As part of its regular business practice, Defendant has intentionally,
willfully, and repeatedly engaged in a pattern, practice and/or policy of violating
the FLSA with respect to DMs during the relevant period. This policy and pattern
or practice includes but it is not limited to:

      a.    willfully misclassifying Plaintiffs and the Potential Collective Action
            Members as exempt from the requirements of the FLSA;

      b.    willfully failing to pay Plaintiffs and the Potential Collective Action
            Members overtime wages for hours that they worked in excess of
            40 hours per week;

      c.    requiring Plaintiffs and the Potential Collective Action Members to
            perform primarily non-exempt tasks; and



                                        15
       Case 1:19-cv-04803-LMM Document 16 Filed 11/20/19 Page 16 of 28




      d.     willfully failing to provide enough money and allow enough work
             hours in its budgets and scheduling system for its hourly-paid
             employees to perform their duties and responsibilities, forcing its
             DMs paid by Defendant as exempt to perform additional non-exempt
             tasks.

ANSWER:

      Defendant denies the allegations in Statement of Facts Paragraph 23.

COMPLAINT ¶ 24:

       Defendant’s willful violations of the FLSA are further demonstrated by the
fact that during the relevant period, Defendant failed to maintain accurate and
sufficient time records of work start and stop times for Plaintiffs and the Potential
Collective Action Members.

ANSWER:

      Defendant denies the allegations in Statement of Facts Paragraph 24.

COMPLAINT ¶ 25:

       Defendant acted recklessly or in willful disregard of the FLSA by instituting
a policy and/or practice that did not record all hours worked by Plaintiffs and the
Potential Collective Action Members during the relevant period.

ANSWER:

      Defendant denies the allegations in Statement of Facts Paragraph 25.

                          FIRST CAUSE OF ACTION
               Fair Labor Standard Act – Unpaid Overtime Wages
                On Behalf of Plaintiffs and the FLSA Collective

COMPLAINT ¶ 26:

      At all relevant times, Defendant has been, and continues to be, an employer
engaged in interstate commerce and/or the production of goods for commerce,
within the meaning of the FLSA, 29 U.S.C. §§ 206(a) and 207(a).



                                         16
      Case 1:19-cv-04803-LMM Document 16 Filed 11/20/19 Page 17 of 28




ANSWER:

      Defendant admits the allegations in First Cause of Action Paragraph 26.

COMPLAINT ¶ 27:

     Defendant is subject to the coverage of the maximum hours and overtime
compensation provisions of the FLSA.

ANSWER:

      Defendant admits that the FLSA sets forth maximum hour, minimum wage,

and overtime compensation requirements applicable to certain employers and

employees. Defendant denies any remaining allegations in First Cause of Action

Paragraph 27.

COMPLAINT ¶ 28:

      At all relevant times, Defendant employed Plaintiffs, and employed or
continues to employ each of the Potential Collective Action Members, within the
meaning of the FLSA.

ANSWER:

      First Cause of Action Paragraph 28 contains legal conclusions to which no

response is required. To the extent a response is required, Defendant denies the

allegations in First Cause of Action Paragraph 28.

COMPLAINT ¶ 29:

      Defendant has engaged in a widespread pattern and practice of violating
the FLSA, as detailed above in this Complaint.




                                        17
       Case 1:19-cv-04803-LMM Document 16 Filed 11/20/19 Page 18 of 28




ANSWER:

      Defendant denies the allegations in First Cause of Action Paragraph 29.

COMPLAINT ¶ 30:

       Plaintiffs have consented in writing to be a party to this action, pursuant to
29 U.S.C. § 216(b), as reflected in the attached consents by Plaintiffs and opt-ins
filed contemporaneously herewith as Exhibit 1.

ANSWER:

      Defendant admits that Plaintiffs attached purported consents to this

Complaint as Exhibit 1. Defendant denies the remaining allegations in First Cause

of Action Paragraph 30.

COMPLAINT ¶ 31:

     The overtime wage provisions set forth in 29 U.S.C. § 201 et seq., apply to
Defendant.

ANSWER:

      Defendant admits that the FLSA’s overtime provisions apply to some

positions within Defendant’s organization.      Defendant denies any remaining

allegations in First Cause of Action Paragraph 31.

COMPLAINT ¶ 32:

      During the relevant period, Defendant had a policy and practice of not
paying overtime premiums to Plaintiffs and its DMs for hours worked in excess of
40 hours per workweek.

ANSWER:

      Defendant denies the allegations in First Cause of Action Paragraph 32.


                                         18
      Case 1:19-cv-04803-LMM Document 16 Filed 11/20/19 Page 19 of 28




COMPLAINT ¶ 33:

       As a result of Defendant’s willful failure to compensate its DMs, including
Plaintiffs and the Potential Collective Action Members, at a rate not less than one
and one-half times the regular rate of pay for work performed in excess of 40 hours
in a workweek, Defendant has violated and continues to violate the FLSA,
29 U.S.C. § 201 et seq., including 29 U.S.C. §§ 207(a)(1) and 215(a).

ANSWER:

      Defendant denies the allegations in First Cause of Action Paragraph 33.

COMPLAINT ¶ 34:

        As a result of Defendant’s willful failure to record, report, credit and/or
compensate its employees, including Plaintiffs and the Potential Collective Action
Members, Defendant has failed to make, keep and preserve records with respect
to each of its employees sufficient to determine the wages, hours, and other
conditions and practices of employment in violation of the FLSA, 29 U.S.C. § 201
et seq., including 29 U.S.C. §§ 211(c) and 215(a).

ANSWER:

      Defendant denies the allegations in First Cause of Action Paragraph 34.

COMPLAINT ¶ 35:

      As a result of Defendant’s policy and practice of minimizing labor costs by
underfunding the labor budgets for its locations, Defendant knew or recklessly
disregarded the fact that Plaintiffs and the Potential Collective Action Members
were primarily performing manual labor and other non-exempt tasks.

ANSWER:

      Defendant denies the allegations in First Cause of Action Paragraph 35.

COMPLAINT ¶ 36:

       Due to Defendant’s failure to provide enough labor budget funds, failure to
take into account the impact of the underfunded labor budgets on the job duties


                                        19
      Case 1:19-cv-04803-LMM Document 16 Filed 11/20/19 Page 20 of 28




of Plaintiffs and the Potential Collective Action Members, Defendant’s actual
knowledge through its managerial employees/agents that the primary duties of
the Plaintiffs and the Potential Collective Action Members included manual labor
and other non-exempt tasks, Defendant’s failure to perform a person-by-person
analysis of Plaintiffs’ and the Potential Collective Action Members’ job duties to
ensure that they were performing exempt job duties, and Defendant’s instituting
a policy and practice that did not record all hours worked by Plaintiffs and the
Potential Collective Action Members, Defendant knew and/or showed reckless
disregard that its conduct was prohibited by the FLSA. 29 U.S.C. § 255(a).

ANSWER:

      Defendant denies the allegations in First Cause of Action Paragraph 36.

COMPLAINT ¶ 37:

        As a result of Defendant’s FLSA violations, Plaintiffs, on behalf of
themselves and the Potential Collective Action Members, are entitled
(a) to recover from Defendant unpaid overtime wages, (b) to recover an
additional, equal amount as liquidated damages, and (c) to recover their
unreasonably delayed payment of wages, reasonable attorneys’ fees, costs and
disbursements of this action, and all allowable interest, pursuant to 29 U.S.C.
§ 216(b) and the federal rules.

ANSWER:

      Defendant denies the allegations in First Cause of Action Paragraph 37.

COMPLAINT ¶ 38:

       Because Defendant’s violations of the FLSA have been willful, a three-year
statute of limitations applies pursuant to 29 U.S.C. § 255.

ANSWER:

      Defendant denies the allegations in First Cause of Action Paragraph 38.




                                       20
      Case 1:19-cv-04803-LMM Document 16 Filed 11/20/19 Page 21 of 28




PRAYER FOR RELIEF

      Therefore, Plaintiffs seek entry of a judgment finding liability under the
FLSA and entering the following relief on behalf of themselves and all others
similarly-situated:

      A.    Designation of this action as an FLSA collective action on behalf of the
            Potential Collective Action Members and prompt issuance of notice
            to all similarly-situated persons, apprising them of the pendency of
            this action, permitting them to join this action pursuant to 29 U.S.C.
            § 216(b);

      B.    An award of unpaid wages for all hours worked in excess of 40 in a
            workweek at a rate of one and one-half times the regular rate of pay
            in a manner consistent with the methodology utilized in the jury
            verdict affirmed by the Eleventh Circuit in Lamonica v. Safe Hurricane
            Shutters, Inc., 711 F.3d 1299 (11th Cir. 2013);

      C.    Equitable tolling of the FLSA statute of limitations;

      D.    An award of liquidated damages as a result of Defendant’s willful
            failure to pay for all hours worked in excess of 40 in a workweek at a
            rate of time and one-half of the regular rate of pay pursuant to
            29 U.S.C. § 216;

      E.    An award of damages representing the employer’s share of FICA,
            FUTA, state unemployment insurance, and any other required
            employment taxes;

      F.    An award of all allowable interest;

      G.    An award of costs and expenses of this action together with
            reasonable attorney’s fees and an award of a service payment to the
            Plaintiffs; and

      H.    Such other and further relief as this Court deems just and proper.
            Plaintiffs demand a trial by jury.




                                        21
       Case 1:19-cv-04803-LMM Document 16 Filed 11/20/19 Page 22 of 28




ANSWER

      Defendant denies that Plaintiffs are entitled to any relief whatsoever and

denies any remaining allegations in the Prayer for Relief.

          DEFENDANT’S AFFIRMATIVE AND OTHER DEFENSES

      Defendant asserts the following affirmative and other defenses without

assuming any burden of production or proof as to matters that, pursuant to law,

are Plaintiffs’ burden to prove.

                                   FIRST DEFENSE

      Plaintiffs fail to state a claim upon which relief may be granted, either on

their own behalf or on behalf of people they purport to represent, or to whom they

are purportedly similarly situated.

                               SECOND DEFENSE

      Plaintiffs may not maintain this case as a collective action because they are

not similarly situated under 29 U.S.C. § 216(b) to the people they purport to

represent. The Complaint contains no allegations that justify a collective action or

issuance of notice pursuant to § 216(b).

                                   THIRD DEFENSE

      Plaintiffs’ claims, as well as those of the purported collective they seek to

represent, are barred, in whole or in part, by the applicable statutes of limitations.




                                           22
       Case 1:19-cv-04803-LMM Document 16 Filed 11/20/19 Page 23 of 28




                               FOURTH DEFENSE

      Plaintiffs’ claims, as well as the claims of any individuals they purport to

represent or otherwise include in this lawsuit, fail because they are exempt from

the FLSA’s overtime requirements under the executive exemption, the

administrative exemption, or the combination exemption, pursuant to 29 U.S.C.

§ 213(a)(1).

                                   FIFTH DEFENSE

      To the extent Plaintiffs seek to include as part of the proposed collective

individuals who lived, worked for Defendant, and were paid by Defendant

outside of Georgia, this Court lacks personal jurisdiction over Defendant as to

those individuals’ claims.

                                 SIXTH DEFENSE

      Some or all of the claims asserted in Plaintiffs’ Complaint are barred by the

doctrines of waiver and release.

                               SEVENTH DEFENSE

      Defendant’s acts or omissions complained of in the Complaint with respect

to Plaintiffs, as well as any individuals they purport to include or represent in this

lawsuit, were done in good faith, in accordance with 29 U.S.C. § 260, because

Defendant had reasonable grounds for believing that its acts or omissions, if any,

were not a violation of any applicable laws.


                                         23
       Case 1:19-cv-04803-LMM Document 16 Filed 11/20/19 Page 24 of 28




                                EIGHTH DEFENSE

      Defendant’s acts or omissions complained of in the Complaint with respect

to Plaintiffs, as well as any individuals they purport to include or represent in this

lawsuit, were done in good faith, in accordance with 29 U.S.C. § 259, because they

were done in good faith and in reasonable reliance on a regulation, order, ruling,

approval and interpretation of the U.S. Department of Labor, or an administrative

practice or enforcement policy of the U.S. Department of Labor.

                                NINTH DEFENSE

      Plaintiffs, as well as any individuals they purport to include or represent in

this lawsuit, are not entitled to any liquidated damages or penalties under the

FLSA because, at all times relevant and material herein, Defendant did not

willfully fail to comply with the compensation provisions of the FLSA, but rather

acted in good faith and had reasonable grounds for believing that they did not

violate the compensation provisions of the FLSA.

                                TENTH DEFENSE

      Plaintiffs’ claims, as well as the claims of any individuals they purport to

include or represent in this lawsuit, fail, in whole or in part, pursuant to the de

minimis doctrine.    If, in fact, Plaintiffs, and any individuals they purport to

represent or otherwise include in the lawsuit, were not properly compensated for




                                         24
       Case 1:19-cv-04803-LMM Document 16 Filed 11/20/19 Page 25 of 28




any work in excess of 40 hours in a workweek, the uncompensated time is de

minimis and is therefore not recoverable.

                              ELEVENTH DEFENSE

      Further, and in the alternative if necessary, Defendant states that even if

Plaintiffs or any purported collective action member they purport to include or

represent in this lawsuit prevails, Defendant is entitled to a set-off with respect to

any monies paid to such individual(s) for any hours when they were not

performing work for Defendant.

                               TWELFTH DEFENSE

      Further, and in the alternative if necessary, Defendant states that even if

Plaintiffs or any purported collective action member they purport to include or

represent in this lawsuit prevails, Defendant is entitled to a set-off for any amounts

paid to them that they would not have been eligible for had they been classified as

non-exempt employees.

                            THIRTEENTH DEFENSE

      Subject to proof through discovery, some or all of Plaintiffs’ claims, as well

as the claims of the purported collective action members they purport to include

or represent in this lawsuit, are barred by the doctrines of waiver and/or laches,




                                         25
       Case 1:19-cv-04803-LMM Document 16 Filed 11/20/19 Page 26 of 28




or barred in whole or in part by the doctrines of res judicata, collateral estoppel,

quasi-estoppel, or equitable estoppel.

                            FOURTEENTH DEFENSE

      Subject to proof through discovery, some or all of Plaintiffs’ claims and the

claims of those they purport to represent or otherwise include in this lawsuit are

barred by the doctrine of unclean hands.

                           RESERVATION OF RIGHTS

      Defendant is continuing to investigate Plaintiff’s claims and allegations.

The Court also has not decided whether Plaintiff’s lawsuit may proceed as a

collective action.   Defendant thus reserves the right to amend its pleading,

including the foregoing affirmative and other defenses, depending on evidence

discovered in the course of this litigation and depending on the circumstances of

any person who later joins this litigation as a party-plaintiff, as a collective action

member, or in any other capacity. Defendant reserves its right to raise additional

defenses as may be discovered during the course of this litigation, or pursue any

available counterclaims against Plaintiffs or the putative collective action members

based on facts learned during this litigation.

      WHEREFORE, Defendant respectfully requests that this Court enter

judgment in its favor against Plaintiffs as follows:



                                          26
      Case 1:19-cv-04803-LMM Document 16 Filed 11/20/19 Page 27 of 28




      1. Deny Plaintiffs’ request for collective action certification;

      2. Dismiss the Complaint in its entirety on the merits;

      3. Grant to Defendant the costs and expenses of this action, including

attorneys’ fees; and

      4. Award Defendant such other and further relief as the Court may deem

just and proper.

Date: November 20, 2019                  Respectfully submitted,

                                         SEYFARTH SHAW LLP

                                         By s/ Brett C. Bartlett
                                            Brett C. Bartlett
                                            Georgia Bar No. 040510
                                            Lennon B. Haas
                                            Georgia Bar No. 158533
                                            SEYFARTH SHAW LLP
                                            1075 Peachtree St. NE, Suite 2500
                                            Atlanta, Georgia 30309-3958
                                            Telephone: (404) 885-1500
                                            bbartlett@seyfarth.com
                                            lhaas@seyfarth.com

                                              COUNSEL FOR DEFENDANT
                                              PUBLIX SUPERMARKETS, INC.




                                         27
       Case 1:19-cv-04803-LMM Document 16 Filed 11/20/19 Page 28 of 28




                IN THE UNITED STATES DISTRICT COURT
               FOR THE NORTHERN DISTRICT OF GEORGIA
                         ATLANTA DIVISION
AUDENZIO AIUTO, NATHANIEL
PALMER, and CHENZERIA WRIGHT,
on behalf of themselves and all others
similarly situated,
                Plaintiffs,
                                              Civil Action No. 1:19-cv-04803-LMM
      v.
PUBLIX SUPER MARKETS, INC.,
                Defendant.


                              CERTIFICATE OF SERVICE

      I certify that on November 20, 2019, I electronically filed DEFENDANT’S

ANSWER AND DEFENSES TO COLLECTIVE ACTION COMPLAINT using the

CM/ECF system, which will automatically send email notification of this filing to

all counsel of record.

                     LOCAL RULE 7.1(D) CERTIFICATION

      I certify that this response in opposition to Plaintiffs’ motion for conditional

certification has been prepared in Book Antiqua 13-point font as approved by

Local Rule 5.1(B).

                                               s/ Brett C. Bartlett
                                               Counsel for Defendant




                                         28
